Citation Nr: 0608611	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a bilateral cavus foot deformity.  

2.  Entitlement to service connection for a bilateral cavus 
foot deformity based upon a reopened claim.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1965 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which reopened without explanation and then 
denied on the merits the previously denied claim seeking 
service connection for a bilateral cavus foot deformity.  The 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed. 
Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  

The issue of entitlement to service connection for the 
bilateral cavus foot deformity based upon the reopened claim 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Entitlement to service connection for a bilateral cavus 
foot deformity was previously denied by an unappealed rating 
action dated in July 1966.  

2.  The current attempt to reopen that claim was filed in 
August 2003.  

3.  New evidence received since July 1966 relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence already of 
record, and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a 
bilateral cavus foot deformity.  38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim to reopen.  Accordingly, 
no additional development with respect to this matter is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) or the 
implementing regulations.  

Entitlement to service connection for a bilateral cavus 
deformity of the feet was previously denied by unappealed 
rating action dated in July 1966.  The evidence of record at 
that time established that the appellant's congenital foot 
deformity had pre-existed service and was not aggravated 
beyond the normal progression of the condition during or as a 
result of his short period of active service.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, new evidence received since July 1966 
includes a July 2005 medical opinion by a private podiatrist 
stating that he "can only surmise that if he [the appellant] 
had not been subjected to military service, i.e., basic 
training, etc., his current [foot] conditions though maybe 
still present to a degree, would have not been as 
debilitating...."  This new medical evidence appears to 
directly assert that the appellant's congenital foot 
deformity was aggravated by his military service.  Since the 
credibility of this new evidence, although not its weight, is 
to be presumed pursuant to Justus v. Principi, 3 Vet. App. 
510, 513 (1992), for the purposes of establishing the 
existence of new and material evidence, the Board has 
concluded that this new evidence relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant of the evidence already of record, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, this claim will be reopened.  

ORDER

The claim seeking service connection for a bilateral cavus 
foot deformity is reopened.  


REMAND

The evidence establishes, and the appellant does not dispute, 
that his bilateral cavus foot deformity is congenital in 
nature and therefore must have pre-existed his active 
service.  The essential medical question presented by this 
appeal is whether or not this condition was permanently 
aggravated during the appellant's active service.  The record 
certified by the RO to the Board in June 2005 included a VA 
medical opinion dated in that same month, based upon a review 
of the entire VA claims file, indicating that the appellant's 
pre-existing bilateral foot deformity had not been 
permanently aggravated beyond the normal progression of the 
condition by his very short period of active service.  

As previously mentioned, the appellant subsequently submitted 
directly to the Board (with a waiver) an opinion by a private 
podiatrist which was directly contrary to this VA medical 
opinion, i.e., asserting that the appellant's bilateral foot 
deformity was aggravated during his active service.  This 
opinion was admittedly based primarily on "surmise" by this 
individual, and it is unclear exactly how many of the 
historical medical records dating from service or afterwards 
had actually been reviewed by this private podiatrist.  
Presented with conflicting medical opinions, the Board has 
decided to seek additional medical input to resolve this 
evidentiary conflict.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the reopened claim on appeal, as outlined 
in Dingess/Hartmann v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a VA 
examination by a board of at least two VA 
physicians or podiatrists with 
appropriate expertise other than the 
individual who examined him in May 2005, 
if possible.  The entire VA claims file 
should be provided to the examining VA 
physicians or podiatrists for their 
review in connection with this 
examination, and the report of this 
examination should state that pertinent 
documents in the VA claims file were 
reviewed.  The VA examiners are requested 
to provide a medical opinion, based upon 
their examination of the appellant and 
their review of the historical medical 
records in the claims file, as to whether 
it is at least as likely as not 
(50 percent or greater probability) that 
the appellant's congenital foot deformity 
underwent a permanent increase in the 
severity of the underlying pathology 
beyond the natural progression of the 
condition during or as a result of his 
active service.  The rationale for all 
opinions expressed should also be 
provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


